Electronically Filed
                                                      Supreme Court
                                                      SCWC-30682
                                                      14-NOV-2011
                                                      03:37 PM



                          NO. SCWC-30682


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                vs.


     STEVE C. CABAGBAG, JR., Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30682; CR. NO. 10-1-0240)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

               (By: Recktenwald, C.J., Nakayama,

                   Acoba, Duffy, McKenna, JJ.)


          The Application for Writ of Certiorari filed on October

11, 2011 by Petitioner/Defendant-Appellant, Steve C. Cabagbag,

Jr. is hereby accepted and will be scheduled for oral argument.

The parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai'i, November 14, 2011.

Public Defender John             /s/ Mark E.Recktenwald
M. Tonaki and James S.

Tabe for petitioner/             /s/ Paula A. Nakayama

defendant-appellant,

on the application.              /s/ Simeon R. Acoba, Jr.


                                 /s/ James E. Duffy, Jr.


                                 /s/ Sabrina S. McKenna